                          UNITED STATES BANKRUPTCY COURT
                           EASTEKN DISTRICT OF WISCONSIN
In re Patricia Ann Harmon,
                                                               CaseNo.20-o(5U 1
                                                               Chapter 13

               AFFIDAVIT REGARDING MOTION TO CONTINUE STAY

I, Patricia Ann Harmon, the Debtor in this case, state that:

    1. That I am a citizen of the United States over the age of eighteen years and am otherwise

       competent to testify to the facts stated herein.

   2. That I have had one previous case under Title 11 dismissed within 1 year of filing this

       present Chapter 13 bankruptey.
   3. That since the dismissal ofthe previous bankTuptey, there has been a substantial change

       in my personal and financial affairs. Myprevious case, 19-26645-BEH was dismissed on

       January 29, 2020 for failure to provide to the Chapter 13 Tmstee with proofoffiling my

       2015 and 2016 tax retums. I was not required to file tax retums for 2016 because I only

       received social security as income. I have provided a tax affidavit for the year of 2016. I

       made multiple attempts to file my 2015 tax retums but was being over-charged by a tax

       preparer which made it difficult for me to file. When I finally filed my 2015 tax retums,
       my case had already been dismissed. I have now filed all required taxes for the last four

       years. I understand the requirement to timely provide future tax retums or affidavits
       regarding my tax retums or my case may dismiss.


        Michael J. Watton, Esq.
        Watton Law Group
        301 West Wisconsin Avenue
         5th Floor
        Milwaukee, WI 53203
        Telephone: (414) 273-6858
        Facsimile: (414) 273-6894




               Case 20-23078-beh         Doc 14     Filed 04/27/20      Page 1 of 2
4. That this present Chapter 13 bankruptey will result in a confirmed plan which will be

   fully performed.


    Dated:/^A^^3^ 2^>                                         r<^<Z^                 '^n^-
                                                                       Patricia Ann Harmon

                               Subscribed and sworn to before me this^^/ ofApril, 2020.
   ^ Y^or^^p&
   ^^BL^A/
                                                            ^ ^^            NotaryPublic
    ^^                                                         My commission is pennanent




          Case 20-23078-beh        Doc 14    Filed 04/27/20      Page 2 of 2
